                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 LOGANTREE LP                                )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 18-1617 (MN)
                                             )
 OMRON HEALTHCARE, INC.,                     )
                                             )
                       Defendant.            )


                                    MEMORANDUM OPINION

Gregory E. Stuhlman, Stephanie H. Dallaire, CHIPMAN BROWN CICERO & COLE, LLP, Wilmington,
DE; Arnold Shokouhi, Christopher M. Barkley, James E. Sherry, MCCATHERN, PLLC, Dallas –
Attorneys for Plaintiff

Adam W. Poff, Robert M. Vrana, YOUNG CONAWAY STARGATT & TAYLOR, LLP, Wilmington,
DE; Matthew B. Lowrie, Lucas I. Silva, FOLEY & LARDNER LLP, Boston, MA – Attorneys for
Defendant




September 19, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       Before the Court is Defendant Omron Healthcare, Inc.’s (“Defendant” or “Omron”) “Rule

12(b)(6) Motion to Dismiss, or In the Alternative, Motion to Stay, or In the Alternative, 28 U.S.C.

§ 1404(a) Motion for Transfer to the Northern District of Illinois.” (D.I. 9). Plaintiff LoganTree

LP (“Plaintiff” or “LoganTree”) opposes Omron’s motion. (D.I. 13). For the reasons set forth

below, the Court grants-in-part and denies-in-part Omron’s motion. 1

I.     BACKGROUND

       On October 18, 2019, LoganTree filed the present action, accusing Omron’s wearable

accelerometer-based activity trackers of infringing various claims of U.S. Patent No. 6,059,576

(“the ’576 Patent”). 2 (D.I. 1 ¶¶ 1, 17-26). The ’576 Patent, entitled “Training and Safety Device,

System and Method to Aid in Proper Movement During Physical Activity,” issued on May 9, 2000,

with three independent claims and twenty-six dependent claims. (Id. ¶¶ 7, 11). In March of 2015,

the United States Patent and Trademark Office (“USPTO”) issued a reexamination certificate for

the ’576 Patent, bearing U.S. Patent No. 6,059,576 C1. 3 (Id. ¶ 8). Through reexamination, the

three independent claims, claims 1, 13, and 20, were amended and an additional 156 dependent




1
       The portion of Omron’s motion directed to stay pending inter partes review (“IPR”) is
       denied as moot. On August 28, 2019, the Patent Trial and Appeal Board (“PTAB”) issued
       two Final Written Decisions relating to the asserted claims of the ’576 patent, finding that
       the petitioner had not met its burden in showing that the claims were unpatentable.
       See Garmin Int’l, Inc., et al. v. LoganTree LP, No. PTAB-IPR2018-00564, Paper 25 at 2
       (P.T.A.B. Aug. 28, 2019); see also Garmin Int’l, Inc., et al. v. LoganTree LP, No. PTAB-
       IPR2018-00565, Paper 24 at 2 (P.T.A.B. Aug. 28, 2019).
2
       Specifically, LoganTree accuses the following Omron products of infringement: the Alvita
       Wireless Activity Tracker, the Alvita USB Pedometer with Four Activity Modes, the Alvita
       Ultimate Pedometer, and the Alvita Optimized Pedometer with Four Activity Modes
       (collectively, “the Accused Products”). (D.I. 1 ¶ 18).
3
       The reexamination was requested by LoganTree. (D.I. 1 ¶ 8).


                                                1
claims were issued, “for a total of 185 patented claims.” (Id. ¶ 11). The ’576 Patent expired on

November 21, 2017. See ’576 Patent.

       Relevant to Omron’s motion to transfer, LoganTree is a Nevada partnership. (Id. ¶ 2). Its

sole general partner is Gulfstream Ventures, LLC, a Nevada limited liability company, which is

owned and managed by Theodore 4 and Anne Brann of Boerne, Texas. (Id.). Omron is a Delaware

corporation with a principal place of business in Illinois. (Id. ¶ 3).

II.    LEGAL STANDARDS

       A.      Motion to Dismiss Under Rule 12(b)(6)

       In ruling on a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court

must accept all well-pleaded factual allegations in the complaint as true and view them in the light

most favorable to the plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010); see also

Phillips v. Cty. of Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “[A] court need not ‘accept as

true allegations that contradict matters properly subject to judicial notice or by exhibit,’ such as

the claims and the patent specification.” Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d

905, 913 (Fed. Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927, 931

(Fed. Cir. 2014)). Nor is the Court required to accept as true bald assertions, unsupported

conclusions or unwarranted inferences. See TriPlay, Inc. v. WhatsApp Inc., No. 13-1703 (LPS)

(CJB), 2018 WL 1479027, at *3 (D. Del. Mar. 27, 2018). Dismissal under Rule 12(b)(6) is only

appropriate if a complaint does not contain “sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009). This plausibility standard obligates a plaintiff to provide “more



4
       Theodore Brann is the sole named inventor of the ’576 Patent. (D.I. 1 ¶ 9).


                                                  2
than labels and conclusions, and a formulaic recitation of elements of a cause of action.” Twombly,

550 U.S. at 555. Instead, the pleadings must provide sufficient factual allegations to allow the

Court to “draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 506 U.S. at 678.

        B.      Motion to Transfer Pursuant to 35 U.S.C. § 1404(a)

        District courts have the authority to transfer venue “[f]or the convenience of parties and

witnesses, in the interests of justice, . . . to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). However, “[a] plaintiff, as the injured party, generally ha[s] been

‘accorded [the] privilege of bringing an action where he chooses,” Helicos Biosciences Corp. v.

Illumina, Inc., 858 F. Supp. 2d 367, 371 (D. Del. 2012) (quoting Norwood v. Kirkpatrick, 349 U.S.

29, 31 (1955)), and this choice “should not be lightly disturbed,” Jumara v. State Farm Ins. Co.,

55 F.3d 873, 879 (3d Cir. 1995).

        The Third Circuit has recognized that:

        [i]n ruling on § 1404(a) motions, courts have not limited their consideration to the
        three enumerated factors in § 1404(a) (convenience of parties, convenience of
        witnesses, or interests of justice), and, indeed, commentators have called on the
        courts to “consider all relevant factors to determine whether on balance the
        litigation would more conveniently proceed and the interests of justice be better
        served by transfer to a different forum.”

Jumara, 55 F.3d at 879 (citation omitted). The Jumara court went on to describe twelve (12)

“private and public interests protected by the language of § 1404(a).” Id. The private interests

include:

        plaintiff’s forum preference as manifested in the original choice; the defendant’s
        preference; whether the claim arose elsewhere; the convenience of the parties as
        indicated by their relative physical and financial condition; the convenience of the
        witnesses – but only to the extent that the witnesses may actually be unavailable for
        trial in one of the fora; and the location of books and records (similarly limited to
        the extent that the files could not be produced in the alternative forum).




                                                   3
Id. at 879 (citations omitted). The public interests include:

       the enforceability of the judgment; practical considerations that could make the trial
       easy, expeditious, or inexpensive; the relative administrative difficulty in the two
       fora resulting from court congestion; the local interest in deciding local
       controversies at home; the public policies of the fora; and the familiarity of the trial
       judge with the applicable state law in diversity cases.

Id. at 879-80.

       The party seeking transfer bears the burden “to establish that a balancing of proper interests

weigh[s] in favor of transfer.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

Moreover, though courts have “broad discretion to determine, on an individualized, case-by-case

basis, whether convenience and fairness considerations weigh in favor of transfer,” Jumara,

55 F.3d at 883, the Third Circuit has held that “unless the balance of convenience of the parties is

strongly in favor of [the] defendant, the plaintiff’s choice of forum should prevail.” Shutte,

431 F.2d at 25.

III.   DISCUSSION

       Omron argues that the Court should dismiss LoganTree’s Complaint because LoganTree

fails to plausibly allege that the Accused Products infringe the ’576 Patent. (D.I. 10 at 2). In the

alternative, Omron asks the Court to transfer this case to the Northern District of Illinois. (Id. at

2-3). As discussed below, the Court will grant-in-part and deny-in-part Omron’s motion to dismiss

and will deny Omron’s motion to transfer.

       A.        Omron’s Motion to Dismiss

       In its Complaint, LoganTree alleges that the Accused Products infringe at least claims 1,

13, and 20 of the ’576 Patent. (D.I. 1 ¶¶ 17-26). Addressing these allegations, Omron contends




                                                  4
that LoganTree fails to plausibly allege direct infringement of claims 1 and 13 5 as well as direct

and indirect infringement of claim 20. (D.I. 10 at 8-10). For the reasons below, the Court will

deny Omron’s motion as directed to claims 1 and 13 but will grant Omron’s motion as directed to

claim 20.

                1.       Claims 1 and 13

        Omron contends that LoganTree has not plausibly pleaded claims for direct infringement

of claims 1 and 13 because it has not alleged that the Accused Products meet every limitation of

those claims. (See D.I. 10 at 8-9; see also D.I. 16 at 3-5). Specifically, Omron contends that

LoganTree fails to plausibly allege that the Accused Products meet the limitation requiring a

“movement sensor that ‘measures the angle and velocity of . . . movement.’” 6 (D.I. 10 at 8 (citing

D.I. 1, Ex. C at 22)).

        Liability for direct infringement arises under 35 U.S.C. § 271(a) when a party, without

authorization, “makes, uses, offers to sell, or sells any patented invention, within the United States

or imports into the United States any patented invention during the term of the patent.” The

activities set forth in § 271(a) do not result in direct infringement unless the accused product

embodies the complete patented invention. See Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d

1246, 1252 & n.2 (Fed. Cir. 2000). Therefore, to state a claim of direct infringement sufficient to

withstand a motion to dismiss, a plaintiff must plead facts that plausibly suggest that the accused




5
        Although Omron’s opening brief in support of its motion to dismiss does not address claim
        13, its reply brief seems to suggest that the allegations regarding claim 13 are insufficient
        for the same reasons as the allegations regarding claim 1. (D.I. 16 at 3-5). Thus, the Court
        will address claims 1 and 13 together.
6
        Both claim 1 and 13 contain this limitation. See Reexamined ’576 Patent at claims 1, 13.


                                                  5
product meets each limitation of the asserted claim(s). See TMI Sols. LLC v. Bath & Body Works

Direct, Inc., No. 17-965 (LPS) (CJB), 2018 WL 4660370, at *9 (D. Del. Sept. 28, 2018).

       The Federal Circuit has provided guidance on pleading direct infringement under Iqbal /

Twombly. See generally Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256 (Fed. Cir. 2018).

In Disc Disease, the Federal Circuit reversed the district court’s dismissal of plaintiff’s direct

infringement claims, finding that the plaintiff’s allegations were sufficient under the plausibility

standard of Iqbal and Twombly because the complaint specifically identified the three accused

products and alleged that the accused products met “each and every element of at least one claim”

of the asserted patents, either literally or equivalently. Disc Disease, 888 F.3d at 1260. Following

Disc Disease, another court in this District similarly found that a plaintiff plausibly pleaded an

infringement claim where the complaint specifically identified the infringing product and alleged

“that it practices each limitation of at least one claim in” the relevant patents. Promos Tech., Inc.

v. Samsung Elec. Co., No. 18-307 (RGA), 2018 WL 5630585, at *4 (D. Del. Oct. 31, 2018); see

also AgroFresh Inc. v. Hazel Techs., Inc., No. 18-1486 (MN), 2019 WL 1859296, at *2 (D. Del.

Apr. 25, 2019) (applying Disc Disease to find allegations of direct infringement sufficiently pled);

DoDots Licensing Sols. LLC v. Lenovo Holding Co., No. 18-98 (MN), 2018 WL 6629709, at *2

(D. Del. Dec. 19, 2018) (same).

       Here, the Court finds that LoganTree has plausibly pleaded claims for direct infringement

of claims 1 and 13. In its Complaint, LoganTree identifies several of Omron’s products by name,

and accuses those products of infringing claims 1 and 13. (D.I. 1 ¶¶ 17-22). LoganTree explains

how the Accused Products allegedly infringe claims 1 and 13 by describing how the Accused

Products meet the each and every claim limitation of those claims. (Id.; see also id., Ex. C (claim

chart demonstrating how the Alvita Wireless Activity Tracker allegedly infringes claim 1)). For




                                                 6
example, focusing on the “angle and velocity” claim limitation that Omron singles out as being

inadequately pleaded, the Complaint alleges that the Accused Products meet this limitation

because they “[c]ontain[] a movement sensor – specifically, a ‘Tri-axis 3D smart sensor’ – capable

of measuring data associated with body movement . . . and which measures the angle and velocity

of such movements.” (D.I. 1 ¶ 20(b)). A claim chart attached to the Complaint also notes that this

limitation is satisfied because the Accused Products have the ability to track “aerobic steps.”

(See id., Ex. C at 21). Although Omron contends that these allegations are inadequate because the

Complaint does not explain how the Tri-axis 3D smart sensor measures “angle and velocity” or

how “aerobic steps” equate to “angle and velocity” (see D.I. 10 at 8-9; D.I. 16 at 3-5), these

contentions challenge the viability of LoganTree’s infringement claims, rather than the plausibility

of those claims. Thus, pursuant to the Federal Circuit’s decision in Disc Disease, the Court finds

that these factual allegations state plausible claims for direct infringement of claims 1 and 13 and

are sufficient to put Omron on notice of LoganTree’s claims against it. Omron’s motion to dismiss

as directed to claims 1 and 13 is denied.

               2.      Claim 20

       Claim 20 of the ’576 Patent is a method claim, which requires attaching “a portable, self-

contained measuring device” to a body part of an individual to measure and interpret, among other

things, the physical movement of that said body part. (See D.I. 1 ¶ 23; see also Reexamined ’576

Patent at claim 20). Omron argues that LoganTree’s allegations regarding claim 20 are inadequate

for several reasons. First, Omron contends that LoganTree fails to adequately plead direct

infringement because LoganTree “does not . . . plead facts sufficient to support the interference

that Omron itself practiced the method of claim 20 which [] requires attaching a device to one’s

body, measur[ing] data with the device, storing data, etc.” (D.I. 10 at 9 (emphasis omitted)).




                                                 7
Second, although LoganTree alleges in the Complaint “that claim 20 is infringed . . . ‘when the

[Accused Products are] used as intended and instructed by Omron’” (id. (quoting D.I. 1 ¶ 23)),

Omron asserts that LoganTree does not actually assert indirect infringement, and even it if did, the

allegations remain inadequate because the “Complaint does not allege that Omron was aware of

the ’576 Patent before it expired or that Omron possessed the intent to cause direct infringement

by any third party.” (Id.).

        After reviewing the Complaint, the Court agrees with Omron and finds that LoganTree’s

allegations regarding claim 20 of the ’576 Patent are deficient. As an initial matter, the Court notes

that it is unclear whether LoganTree is asserting direct infringement or indirect infringement or

both. In response to Omron’s challenge to the sufficiency of its allegations, LoganTree contends

that it has adequately pleaded indirect infringement of claim 20 (see D.I. 13 at 9), but fails to

provide any clarification on what theories of infringement it is asserting, i.e., if it is asserting only

indirect infringement or if it is asserting indirect infringement in addition to direct infringement.

That being said, the Court finds that LoganTree has failed to plausibly plead claims for either direct

infringement or indirect infringement. Regarding direct infringement, because claim 20 is a

method claim, a claim for direct infringement requires allegations that the defendant has performed

every claimed step of claim 20. See Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1311 (Fed.

Cir. 2006) (“Method claims are only infringed when the claimed process is performed, not by the

sale of an apparatus that is capable of infringing use.”). Here, an allegation that Omron, itself, has

performed all claimed steps is absent from the Complaint. Instead, LoganTree alleges that the

Accused Products infringe claim 20 when they are “used as intended and instructed” by Omron

(see D.I. 1 ¶ 23), implying that a third party is performing the steps of claim 20. Thus, because




                                                   8
the Complaint does not contain any allegation that Omron has performed every step of claim 20,

LoganTree fails to plead a plausible claim for direct infringement of claim 20.

       Turning to indirect infringement, the Court agrees with Omron that LoganTree has failed

to plead a plausible claim for indirect infringement. (See D.I. 10 at 9-10). As an initial matter, the

Court questions whether LoganTree actually asserts indirect infringement in its Complaint, given

its failure to reference either 35 U.S.C. § 271(b) or 35 U.S.C. § 271(c). (See D.I. 1 ¶¶ 17-26).

Nevertheless, because LoganTree contends in its answering brief that it is asserting indirect

infringement, the Court will address it.       Indirect infringement, whether it be induced or

contributory, requires pleading that the defendant has knowledge of the patent. See Vita-Mix Corp.

v. Basic Holding, Inc., 581 F.3d 1317, 1328 (Fed. Cir. 2009) (“Inducement requires a showing that

the alleged inducer knew of the patent, knowingly induced the infringing acts, and possessed a

specific intent to encourage another’s infringement of the patent.”); see also Commil USA, LLC v.

Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015) (“[C]ontributory infringement requires knowledge

of the patent in suit and knowledge of patent infringement.”). As LoganTree concedes in its

answering brief (D.I. 13 at 9), LoganTree failed to plead in its Complaint that Omron had

knowledge of the ’576 Patent prior to its expiration. Moreover, LoganTree’s Complaint does not

contain any allegations regarding Omron’s intent to indirectly infringe as required for induced

infringement, see Vita-Mix, 581 F.3d at 1328, or knowledge of infringement as required for

contributory infringement, see Commil, 135 S. Ct. at 1926. The Complaint also fails to identify

who is performing the underlying act of direct infringement. See DSU Med. Corp. v. JMS Co.,

Ltd., 471 F.3d 1293, 1303 (Fed. Cir. 2006) (“[T]he patentee always has the burden to show direct

infringement for each instance of indirect infringement.”). Thus, LoganTree has failed to state a




                                                  9
plausible claim for indirect infringement of claim 20 of the ’576 Patent. Omron’s motion to

dismiss as directed to claim 20 is granted.

               3.      Leave to Amend the Complaint

       Having found that LoganTree has failed to adequately plead infringement of claim 20, the

Court now turns to LoganTree’s request for an opportunity to amend its pleading to cure the

deficiencies. (See D.I. 13 at 9). In its answering brief, with respect to indirect infringement,

LoganTree concedes that it failed to plead knowledge of the ’576 Patent, but alleges that it sent a

cease and desist letter to Omron prior to the expiration of the ’576 Patent that provided Omron

with the requisite knowledge of the patent. (Id.; see also id., Ex. A (Letter from A. Shokouri to

Omron Management Center of America, Inc. regarding the ’576 Patent (Oct. 26, 2017))). In

response, Omron contends that even if LoganTree did send a letter to Omron prior to the expiration

of the ’576 Patent, it would “strain credulity” for LoganTree to plausibly plead “an inference of

intent” on Omron’s part because doing so would require LoganTree to plead that Omron

“receive[d] actual notice of the patent[,] [] develop[ed] the mental state necessary to indirectly

infringe it[,] [] sell an accused product with knowledge of the patent and the requisite mental

state[,] . . . which then induced or contributed to an act of direct infringement by a user in the

United States” within the span of twenty-six days. 7 (D.I. 16 at 5 n.3).

       Although the Court acknowledges the short window in which LoganTree must allege the

required elements of indirect infringement, whether it be induced or contributory, occurred, the

Court cannot say, at this time, that amendment would be futile. Phillips, 515 F.3d at 228 (“[I]n



7
       The alleged cease and desist letter was sent to Omron on October 26, 2017. (See D.I. 13,
       Ex. A (Letter from A. Shokouri to Omron Management Center of America, Inc. regarding
       the ’576 Patent (Oct. 26, 2017))). As noted above, the ’576 Patent expired on
       November 21, 2017. See ’576 Patent. Thus, there were twenty-six days between
       LoganTree’s letter and the expiration of the ’576 Patent.


                                                 10
the event a complaint fails to state a claim, unless amendment would be futile, the District Court

must give a plaintiff the opportunity to amend [its] complaint.”). Also, to the extent that

LoganTree is asserting that Omron has directly infringed claim 20, the Court cannot say that

amendment would be futile, given that LoganTree could plausibly plead that Omron has performed

every step of claim 20 through the use of the Accused Products. See DoDots Licensing Solutions

LLC v. Lenovo Holding Co., No. 18-98 (MN), 2018 WL 6629709, at *3 (D. Del. Dec. 19, 2018)

(finding a plausible claim of direct infringement of method claims “based on Defendants’ use of

the Accused Devices”). Thus, because Rule 15(a)(2) of the Federal Rules of Civil Procedure

requires that leave to amend be freely granted “when justice so requires,” and because this is the

first time that this Court has found LoganTree’s allegations deficient, LoganTree will be given

leave to file an amended complaint with respect to its allegations regarding claim 20 of the ’576

Patent.

          B.     Omron’s Motion to Transfer

          As an initial matter, there is no dispute that this case could have been brought in the

Northern District of Illinois. Thus, the issue before the Court is whether to exercise discretion

under § 1404(a) to transfer this case to that district.

                 1.      Plaintiff’s forum preference

          This factor weighs against transfer. “It is black letter law that a plaintiff’s choice of a

proper forum is a paramount consideration in any determination of a transfer request” – one that

“should not be lightly disturbed.” Shutte, 431 F.2d at 25 (internal quotations and citation omitted).

“Assuming jurisdiction and proper venue, weight is given to plaintiff’s choice because it is

plaintiff’s choice and a strong showing under the statutory criteria in favor of another forum is




                                                   11
then required as a prerequisite to transfer.” Burroughs Wellcome Co. v. Giant Food, Inc.,

392 F. Supp. 761, 763 n.4 (D. Del. 1975).

        Omron argues that LoganTree’s choice of forum is not “[e]ntitled to [s]ignificant

[d]eference” because of its lack of connection to Delaware, given that LoganTree is a Nevada

partnership, whose sole general partner is a Nevada limited liability company, whose managing

members are located in Texas. (D.I. 10 at 14). Moreover, Omron contends that LoganTree “does

no business in Delaware” (id.) and that “the only connection between this case and Delaware is

the fact that Omron chose to incorporate here” (D.I. 16 at 10 (emphasis omitted)). This Court has

previously noted that it is “‘difficult to understand why the plaintiff’s forum choice in and of itself

merits less weight when the plaintiff has no ties to the selected forum or when the facts underlying

the controversy occurred elsewhere’” and that “‘[n]either Shutte nor Jumara hold or even intimate

that a plaintiff’s motive in selecting its forum choice is relevant for § 1404(a) purposes.’” ANI

Pharm., Inc. v. Method Pharm., LLC, No. 17-1097 (MN), 2019 WL 176339, at *8 (D. Del.

Jan. 11, 2019) (quoting VLSI Tech. LLC, v. Intel Corp., No. 18-966 (CFC), 2018 WL 5342650, at

*2, 5-6 (D. Del. Oct. 29, 2018)). Likewise, here, where Omron has not challenged the validity of

venue or jurisdiction in Delaware, the Court is not convinced that LoganTree’s lack of connection

to Delaware should dictate that its choice should receive less deference. Therefore, LoganTree’s

choice is entitled to paramount consideration.

                 2.      Defendant’s forum preference

        This factor favors transfer. Omron’s interest in having this case transferred to the Northern

District of Illinois is clear.




                                                  12
               3.        Whether the claims arose elsewhere

       This factor bears only slightly on the transfer analysis. Here, Omron asserts that “all of the

Omron conduct related to the accused devices occurred in Illinois.” (D.I. 10 at 15 (citing D.I. 11

§§ 6-7)). This connection favors transfer. See In re Hoffmann–La Roche, Inc., 587 F.3d 1333,

1338 (Fed. Cir. 2009). That being said, however, patent claims arise wherever the allegedly-

infringing products are sold, and Omron does not dispute that the accused products in this case are

marketed and sold in Delaware. VLSI, 2018 WL 5342650, at *6 (citing Treehouse Avatar LLC v.

Valve Corp., 170 F. Supp. 3d 706, 710 (D. Del. 2016) (“A claim for patent infringement arises

wherever someone has committed acts of infringement, to wit, ‘makes, uses, offers to sell, or sells

any patented invention’ without authority.”)). Thus, this factor weighs in favor of transfer, but

does so only slightly.

               4.        Convenience of the parties as indicated by their relative physical and
                         financial condition
       This factor weighs slightly against transfer. Omron argues that “[l]itigating this case in the

Northern District of Illinois will reduce personal and professional costs for Omron and LoganTree

employees/partners alike.” (D.I. 10 at 16). Omron’s size, financial resources, and status as a

Delaware corporation, however, negate any assertion that it is actually inconvenienced by having

to litigate in Delaware. As a Delaware corporation with global operations, Omron can demonstrate

“inconvenience” pursuant to § 1404(a) only if it can “prove that litigating in Delaware would

impose a unique or unusual burden on [its] operations.” Graphics Props. Holdings Inc. v. Asus

Comput. Int’l, Inc., 964 F. Supp. 2d 320, 325 (D. Del. 2013) (internal quotation marks and citation

omitted) (alteration in original); see also Universal Secure Registry, LLC v. Apple, Inc., No. 17-

585 (CFC) (SRF), 2018 WL 4502062, at *3 (D. Del. Sept. 19, 2018) (“When a party accept[s] the

benefits of incorporation under the laws of the State of Delaware, a company should not be



                                                  13
successful in arguing that litigation in Delaware is inconvenient, absent some showing of a unique

or unexpected burden.” (internal quotation marks and citation omitted) (alteration in original)).

        Here, Omron has not identified any significant inconvenience – let alone a unique or

unusual burden – that it would incur as a party to litigation in this Court. Although Omron asserts

that if the case stays in Delaware, it “will cause logistical and operational costs for any Omron

employees that would need to travel to Delaware for trial” (D.I. 10 at 16), the Court is not

convinced that this would amount to a unique or unusual burden, given Omron’s size and the

ability of its party witnesses to work remotely if need be.

        As for LoganTree, Omron contends that the Northern District of Illinois is more convenient

because “[f]or LoganTree witnesses coming from Nevada or Texas, flying to Chicago, Illinois

is also more convenient than Delaware.” (Id.). The Court disagrees. LoganTree “has chosen to

litigate this matter in Delaware and that choice signals its belief that litigation here is most

convenient for it, for whatever its reasons.” Tessera, Inc. v. Sony Elecs. Inc., No. 10-838 (RMB)

(KW), 2012 WL 1107706, at *4 (D. Del. Mar. 30, 2012). Moreover, the Court is able to discern

from the record that LoganTree is much smaller in stature than Omron. (D.I. 1 ¶ 2). Therefore, in

balancing the convenience of litigating in the Northern District of Illinois for Omron with

(1) Omron’s status as a Delaware corporation with a global presence, and (2) the convenience of

litigating in the District of Delaware for LoganTree and its status as a small company, this factor

weighs against transfer. But, given the fact that LoganTree will have to travel regardless of where

this case is litigated, this factor will be given only slight weight.

                        5.      Convenience of the witnesses

        This factor is neutral. This factor carries weight “only to the extent that the witnesses may

actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879; see also VLSI, 2018




                                                   14
WL 5342650, at *7 (citing Smart Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 732

(D. Del. 2012) (noting that this factor applies only insofar as “a witness actually will refuse to

testify absent a subpoena”)). Moreover, “witnesses who are employed by a party carry no weight,”

because “each party is able, indeed, obligated to procure the attendance of its own employees for

trial.” Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d 192, 203 (D. Del. 1998).

       Here, neither party identifies the existence of any third-party witnesses, let alone any third-

party witnesses that would not be willing to testify at trial. Omron contends that the Northern

District of Illinois would be more convenient as “any Omron witnesses will likely be in Illinois.”

(D.I. 10 at 16 (citing D.I. 11 ¶¶ 3-4, 6-7)). But there is no information in the record that these

witnesses are third-parties and not Omron employees. Omron’s submitted declaration only notes

that it does not have any offices or employees in Delaware and that any witnesses with knowledge

of Omron’s activities would be in Illinois, which is where it is headquartered. (See D.I. 11 ¶¶ 2,

3-4, 6).    There is no suggestion that these “Omron witnesses” are third-party witnesses.

LoganTree, for its part, also does not identify the existence of any third-party witnesses. Therefore,

because neither party has identified the existence of third-party witnesses and employee witnesses

carry no weight under this factor, this factor is neutral.

                       6.      Location of books and records

       This factor is neutral. Jumara instructs the Court to give weight to the location of books

and records necessary to the case only “to the extent that the files [and other evidence] could not

be produced in the alternative forum.” Jumara, 55 F.3d at 879. Here, although Omron argues that

“the location of any relevant Omron documents will . . . be in Illinois, where the company is

headquartered” (D.I. 10 at 17), it has not identified any evidence that could not be produced in this

District. Nor has Omron offered any showing that any “documentary evidence relevant to this




                                                  15
action is found exclusively” in the Northern District of Illinois. See VLSI, 2018 WL 5342650, at

*7. Therefore, this factor is neutral.

                       7.      Enforceability of the judgment

       This factor is neutral, as judgments from this district and the Northern District of Illinois

would be equally enforceable.

                       8.       Practical considerations

       This factor is neutral. The Court must consider “practical considerations that could make

the trial easy, expeditious, or inexpensive.” Jumara, 55 F.3d at 879. Here, Omron argues that this

factor supports transfer because “it will be easier for Omron and Omron witnesses to attend

hearings and trial in Chicago as that is where they are located.” (D.I. 10 at 17). Moreover, Omron

notes that “Chicago has two major airports with plentiful flights” for LoganTree. (Id.). In

response, LoganTree contends that this factor is neutral, “[b]ut to the extent that transferring this

case would be more convenient for Omron, it would not be any more convenient for

LoganTree . . . .” (D.I. 13 at 15).

       The parties’ arguments regarding the convenience of the Northern District versus the

convenience of this District “have been raised, in [some] way, as to other Jumara factors, and so

the Court will not ‘double-count’ them here.” Elm Innovations LLC v. SK Hynix Inc., No. 14-1432

(LPS) (CJB), 2015 WL 4967139, at *11 (D. Del. Aug. 20, 2015). Given that there is no apparent

broader public benefit to this case proceeding in this Court versus the Northern District of Illinois,

this factor is neutral. W.R. Berkley Corp. v. Niemela, No. 17-32 (GMS), 2017 WL 4081871, at *4

(D. Del. Sept. 15, 2017) (finding factor to be neutral when “neither party addresse[d] the broader

public costs of proceeding in one district or the other”).




                                                 16
                        9.       Relative administrative difficulty due to court congestion

        This factor weighs against transfer. The Court takes judicial notice of the most recent

Judicial Caseload Profiles, 8 as of March 31, 2019, which indicate that the median length of time

between filing and trial for civil cases is 32.3 months in the District of Delaware and 37.8 months

in the Northern District of Illinois. The March 31, 2019 profile also indicates that District of

Delaware has a lower amount of pending cases per judgeship (602 cases) and percentage of civil

cases over three (3) years old (9.2%) than the Northern District of Illinois (755 cases and 35.6%,

respectively).   These statistics advise the Court that the Northern District has more court

congestion than this District. See, e.g., W.R. Berkley Corp., 2017 WL 4081871, at *5 (“[I[ncreased

time[] from filing to . . . trial [is an] important factor[] that do[es] influence the court’s calculus.”).

Therefore, this factor weighs against transfer.

                        10.      Local interest in deciding local controversies at home

        This factor is neutral. First, “[p]atent issues do not give rise to a local controversy or

implicate local interests.” TriStata Tech., Inc. v. Emulgen Labs., Inc., 537 F. Supp. 2d 635, 643

(D. Del. 2008). Second, Omron’s dispute with LoganTree, which does not reside in Illinois, is not

a “local controversy” in the Northern District. See Rosebud LMS, Inc. v. Salesforce.com, Inc.,

No. 17-1712 (CFC), 2018 WL 6061343, at *7 (D. Del. Nov. 20, 2018) (finding a local controversy

did not exist in the proposed transferee district when both parties did not reside there). Thus, this

factor is neutral.

                        11.      Public policies of the fora

        The parties agree that this factor is neutral. (See D.I. 10 at 17; D.I. 13 at 14-15).



8
        The March 2019 statistics for the District Courts of the United States can be found at:
        https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2019.pd
        f.


                                                    17
                        12.      Familiarity of the trial judge with the applicable state law
                                 in diversity cases

        This factor is neutral. Logan Tree’s claims arise under federal patent laws. Therefore, the

familiarity of the respective districts with state law is not applicable.

                        13.      Balancing the private and public factors

        A balancing of the twelve Jumara factors advises the Court that this case should not be

transferred to the Northern District of Illinois. Seven factors are neutral, three factors weigh

against transfer, and two factors weigh in favor of transfer. Looking at the factors as a whole and

treating LoganTree’s choice of this forum as a paramount consideration, Omron has failed to meet

its heavy burden of showing that the Jumara factors weigh strongly in favor of transfer.

IV.     CONCLUSION

        For the foregoing reasons, the Court grants-in-part and denies-in-part Omron’s motion. An

appropriate order will issue.




                                                  18
